DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/20/2020 and 03/21/2022 have been placed in the record and considered by the examiner.

Claim Objections
Claim 11 is objected to because “. . .  transmitting the private AP configuration indicating the configuration for a RB type change, to the mobile device” should be changed to --. . . transmitting the private AP configuration indicating a configuration for a RB type change, to the mobile device--.
Appropriate correction is required.
Double Patenting
The double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,869,344 B2 (hereinafter “Chen ‘344”). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  As shown in the comparison table below, the enumerated claims of the ‘344 patent recites all of the limitations of the enumerated claims of the instant application, except the claims of the instant application recite that the AP failure report configuration includes at least one of throughput, a measurement type, a threshold for event triggered report, period for periodically reporting, a number of attempts to connect with the AP, and a timer of attempts to connect with the AP whereas Chen ‘344 recites that the AP failure report configuration includes all of the aforementioned parameters.   Thus, claims 1-20 of the instant application are properly rejected under nonstatutory double patenting as not be patentably distinct from claims 1-20 of Chen ‘344. 

Instant Application
Chen ‘344 
1.  A method of radio bearer transmission in dual connectivity for a network in a long term evolution (LTE) system, the method comprising: 

determining a radio bearer (RB) type from among three RB types, for transmitting the RB to a mobile device according to an access point (AP) failure report received from the mobile device, wherein an AP failure report configuration transmitted to the mobile device for gathering information of usage of AP resource includes at least one of throughput, a measurement type, a threshold for event triggered report, period for periodically reporting, a number of attempts to connect with the AP, and a timer of attempts to connect with the AP, wherein the three RB types include a split RB which is transmitted by resources of both the network and the AP, an assisted RB which is transmitted by a resource of the AP, and a normal RB which is transmitted by a resource of the network; 

according to the determined RB type, generating at least one packet data convergence protocol protocol data unit (PDCP PDU) by a PDCP entity of a plurality of PDCP entities of the network corresponding to an RB; 

assigning the at least one PDCP PDU to be transmitted to an AP with an identity, wherein the identity indicates which PDCP entity of the network the at least one PDCP PDU belongs to; and 

transmitting the at least one PDCP PDU with the identity to the AP.
1. A method of radio bearer transmission in dual connectivity for a network in a long term evolution (LTE) system, the method comprising:


determining a radio bearer (RB) type from among three RB types, for transmitting the RB to a mobile device according to an access point (AP) failure report received from the mobile device, wherein an AP failure report configuration transmitted to the mobile device for gathering information of usage of AP resource includes thresholds of AP signaling quality, throughput, and a number and timer of attempts to connect with an AP, a measurement type, a threshold for event triggered report and period for reporting, wherein the three RB types include a split RB which is transmitted by resources of both the network and the AP, an assisted RB which is transmitted by a resource of the AP, and a normal RB which is transmitted by a resource of the network;


according to the determined RB type, generating at least one packet data convergence protocol protocol data unit (PDCP PDU) by a PDCP entity of a plurality of PDCP entities of the network corresponding to an RB;


assigning the at least one PDCP PDU to be transmitted to an AP with an identity, wherein the identity indicates which PDCP entity of the network the at least one PDCP PDU belongs to; and

transmitting the at least one PDCP PDU with the identity to the AP.
2. The method of claim 1, wherein the identity is an RB identity, a PDCP entity identity or any identity that can uniquely identify the RB or the PDCP entity.
2. The method of claim 1, wherein the identity is an RB identity, a PDCP entity identity or any identity that can uniquely identify the RB or the PDCP entity.
3. The method of claim 1, further comprising: transmitting the at least one PDCP PDU associated to the RB with the identity to the mobile device of a wireless communication system via the AP of a wireless local area network (WLAN).
3. The method of claim 1, further comprising: transmitting the at least one PDCP PDU associated to the RB with the identity to the mobile device of a wireless communication system via the AP of a wireless local area network (WLAN).
4. The method of claim 3, further comprising: removing the at least one PDCP PDU in a buffer of the network upon receiving a notification that indicates successful delivery of the at least one PDCP PDU from the AP.

4. The method of claim 3, further comprising: removing the at least one PDCP PDU in a buffer of the network upon receiving a notification that indicates successful delivery of the at least one PDCP PDU from the AP.

5. The method of claim 1, wherein determining the RB type for transmitting the RB to the mobile device comprises: 
determining the RB type for transmitting the RB to the mobile device according to the AP failure report received from the mobile device and at least one of an AP discovery report, mobile device location information, an AP measurement report, and assisting information received from the AP.
5. The method of claim 1, wherein determining the RB type for transmitting the RB to the mobile device comprises: 
determining the RB type for transmitting the RB to the mobile device according to the AP failure report received from the mobile device and at least one of an AP discovery report, mobile device location information, a measurement report, and assisting information received from the AP.
6. The method of claim 5, wherein the AP discovery report includes a SSID and a BSSID of the AP selected by the mobile device, a MAC address of the mobile device, a signal quality corresponding to the selected AP and a mobile device class, and the assisting information includes SSID, BSSID, load and throughput.
6. The method of claim 5, wherein the AP discovery report includes a SSID and a BSSID of the AP selected by the mobile device, a MAC address of the mobile device, a signal quality corresponding to the selected AP and a mobile device class, and the assisting information includes SSID, BSSID, load and throughput.
7. The method of claim 5, further comprising: transmitting a private AP configuration, to the mobile device of the wireless communication system.


7. The method of claim 5, further comprising: transmitting a private AP configuration, to the mobile device of the wireless communication system.

8. The method of claim 7, wherein the private AP configuration includes at least one of a private SSID, a central frequency and bandwidth for the mobile device, a security information for AP resource association, an IP address of the mobile device and a time pattern.
8. The method of claim 7, wherein the private AP configuration includes at least one of a private SSID, a central frequency and bandwidth for the mobile device, a security information for AP resource association, an IP address of the mobile device and a time pattern.
9. The method of claim 7, further comprising: transmitting an AP resource request for a resource allocation, to the AP; and 
receiving the private AP configuration from the AP; wherein the step of transmitting the private AP configuration to the mobile device comprises transmitting the private AP configuration received from the AP, to the mobile device.
9. The method of claim 7, further comprising: transmitting an AP resource request for a resource allocation, to the AP; and 
receiving the private AP configuration from the AP; wherein the step of transmitting the private AP configuration to the mobile device comprises transmitting the private AP configuration received from the AP, to the mobile device.
10.The method of claim 9, wherein the AP resource request includes a RB index, QoS parameters, and/or a MAC address of the mobile device.
10.The method of claim 9, wherein the AP resource request includes a RB index, QoS parameters, and/or a MAC address of the mobile device.
11. The method of claim 7, wherein the transmitting step comprises: 
transmitting the private AP configuration indicating the configuration for a RB type change, to the mobile device.
11. The method of claim 7, wherein the transmitting step comprises:
transmitting the private AP configuration together with a RB type change indication to indicate the RB type, to the mobile device.
12.The method of claim 5, wherein the AP failure report includes a cause of AP failure and/or latest measurement results of the AP.


12.The method of claim 5, wherein the AP failure report includes a cause of AP failure and/or latest measurement results of the AP.

13.The method of claim 5, further comprising: transmitting an AP resource request for a resource allocation, to the AP; and 
receiving an AP resource reject from the AP.


13.The method of claim 5, further comprising: transmitting an AP resource request for a resource allocation, to the AP; and 
receiving an AP resource reject from the AP.
14.The method of claim 7, further comprising: transmitting an AP resource requirement to the AP; 

receiving an AP resource suggestion from the AP; 

transmitting an AP resource request for a resource allocation, to the AP; and 

receiving the private AP configuration from the AP.
14.The method of claim 7, further comprising: transmitting an AP resource requirement to the AP; 

receiving an AP resource suggestion from the AP; 

transmitting an AP resource request for a resource allocation, to the AP; and 

receiving the private AP configuration from the AP.
15.The method of claim 14, wherein the AP resource requirement includes RB index, QoS parameters and/or MAC address of the mobile device, and the AP resource suggestion includes suggested QoS parameters supported by the AP.
15.The method of claim 14, wherein the AP resource requirement includes RB index, QoS parameters and/or MAC address of the mobile device, and the AP resource suggestion includes suggested QoS parameters supported by the AP.
16.The method of claim 5, further comprising: transmitting an AP resource release to the AP, wherein the AP resource release includes a RB index to be released; 

receiving an AP resource reallocation from the AP, wherein the AP resource reallocation includes a private AP configuration; and 



transmitting the private AP configuration together with the RB index to be released or a RB type change indication to indicate the RB type to the mobile device.
16.The method of claim 5, further comprising: transmitting an AP resource release to the AP, wherein the AP resource release includes a RB index to be released; 

receiving an AP resource reallocation from the AP, wherein the AP resource reallocation includes a private AP configuration indicating a configuration for a PDCP PDU transmission; and 

transmitting the private AP configuration together with the RB index to be released or a RB type change indication to indicate the RB type to the mobile device.
17.The method of claim 5, further comprising: transmitting a RB type change indication to indicate the RB type to the mobile device.


17.The method of claim 5, further comprising: transmitting a RB type change indication to indicate the RB type to the mobile device.

18.The method of claim 14, further comprising: receiving an AP release from the AP, wherein the AP release includes a MAC address of the mobile device.
18.The method of claim 14, further comprising: receiving an AP release from the AP, wherein the AP release includes a MAC address of the mobile device.
19.The method of claim 18, further comprising: receiving a PDCP status report; and determining whether to start a PDCP PDU retransmission according to the PDCP status report.

19.The method of claim 18, further comprising: receiving a PDCP status report; and determining whether to start a PDCP PDU retransmission according to the PDCP status report.

20.The method of claim 3, further comprising: transmitting an AP release to the AP, wherein the AP release includes a MAC address of the mobile device.
20.The method of claim 3, further comprising: transmitting an AP release to the AP, wherein the AP release includes a MAC address of the mobile device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US PG Pub US2016/0337958 A1, hereinafter “Fujishiro”), in view of Pazhyannur et al. (US PG Pub 2016/0157293 A1, hereinafter “Pazhyannur”), and further in view of Teyeb et al. (US PG Pub 2017/0257816 A1, hereinafter “Teyeb”).
Regarding claim 1, Fujishiro (cited in Applicant’s IDS filed on 11/20/2020) teaches a method of radio bearer transmission in dual connectivity for a network in a long term evolution (LTE) system, the method comprising: generating at least one packet data convergence protocol protocol data unit (PDCP PDU) by a PDCP entity of a plurality of PDCP entities of the network corresponding to an RB (FIG. 7 illustrating a plurality of PDCP entities PDCP 241#1, PDCP 241#2, and PDCP 241#3 of eNB 100; PDCP entities 241#2 and 241#3, corresponding to RBs #2 and #3, respectively, generate PDCP PDUs that are sent to Capsuling IN IP Packet 244 (See ¶¶ [0061] – [0066]) assigning the at least one PDCP PDU to be transmitted to an AP with an identity, wherein the identity indicates which PDCP entity of the network the at least one PDCP PDU belongs to (¶¶ [0065] - [0066] PDCP packet distributed to the AP 300 is capsuled into the IP packet by the capsuling entity 244 of the eNB 200 (i.e. PDCP PDU is to be transmitted to an access point) . . . capsuling entity 244 capsules the PDCP packet so that the data includes a bearer ID to identify the bearers #2 and #3 used for communication.  As the PDCP entities 241#2 and 241#3 correspond to RBs #2 and #3, respectively, the bearer ID indicates which PDCP entity of the network the PDCP PDUs belong to; See also FIGs. 10(a) – 10(c) and ¶¶ [0076] - [0077]); and transmitting the at least one PDCP PDU with the identity to the AP (FIG. 7; ¶¶ [0065] - [0066])
Fujishiro does not explicitly teach determining a radio bearer (RB) type from among three RB types, for transmitting the RB to the mobile device according to an access point (AP) failure report received from the mobile device, wherein an AP failure report configuration transmitted to the mobile device for gathering information of usage of AP resource includes at least one of throughput, a measurement type, a threshold for event triggered report, period for periodically reporting, a number of attempts to connect with the AP, and a timer of attempts to connect with the AP, wherein the three RB types include a split RB which is transmitted by resources of both the network and an access point, AP, an assisted RB which is transmitted by a resource of the AP, and a normal RB which is transmitted by a resource of the network; and does not explicitly teach that the PDCP PDU is generated according to the determined RB type.
In analogous art, Pazhyannur (cited in Applicant’s IDS filed on 11/20/2020) teaches determining a radio bearer (RB) type from among three RB types (¶¶ [0022], [0024] split bearer (i.e. one RB type) offering both LTE and Wifi services, or Bearer 2 providing Wifi services (i.e. second RB type), or Bearer 1 providing LTE services (i.e. third RB type)), for transmitting the RB to the mobile device, wherein the three RB types include a split RB which is transmitted by resources of both the network and an access point, AP (¶ [0022] split bearer offering both LTE and Wi-Fi services), an assisted RB which is transmitted by a resource of the AP (¶ [0024] Bearer 2 provides Wi-Fi services), and a normal RB which is transmitted by a resource of the network (¶ [0024] Bearer 1 provides LTE services); and that the PDCP PDU is generated according to the determined RB type (¶ [0058] . . . data forwarded to the SeNB 606 may be portion of the total data received from the S-GW 608 because the MeNB 604 may also communicate portion of the total data received from the S-GW 608 with the UE 602;  {interpreted as LTE MeNB determines to use split bearer RB type and forwards data to the UE according to the split RB type using both the LTE MeNB and Wi-Fi SeNB}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Fujishiro to send data to a UE according to the determined RB type as taught by Pazhyannur.  One would have been motivated to do so in order to load balance transmissions across LTE and Wifi, thereby efficiently utilizing system resources.  (Pazhyannur ¶ [0020]).
The combination of Fujishiro and Pazhyannur does not teach that the determining the RB type is according to an access point (AP) failure report received from the mobile device, wherein an AP failure report configuration transmitted to the mobile device for gathering information of usage of AP resource includes at least one of throughput, a measurement type, a threshold for event triggered report, period for periodically reporting, a number of attempts to connect with the AP, and a timer of attempts to connect with the AP.
In analogous art, Teyeb (cited in Applicant’s IDS filed on 11/20/2020) teaches that the determining the RB type is according to an access point (AP) failure report received from the mobile device (FIG. 3; ¶ [0138 ] discloses that based on the measurement report received by the eNB/RNC from the UE in step 2., the eNB determines to steer traffic from/to the WLAN AP and explicitly indicates each bearer to be moved.  Thus, the eNB determines the RB type, i.e. WLAN AP RB, according to an AP failure report/measurement report received from the UE.  Examiner notes that interpretation of the AP failure report to include reporting measurements is supported by paragraph [0049] of Applicant’s published application which states that the AP Failure Report may include the cause of AP failure. . . and/or the latest measurement results of the associated WiFi AP.  For example, measurements indicating a failure of an AP would result in the eNB steering traffic from the failed WLAN AP), wherein an AP failure report configuration transmitted to the mobile device for gathering information of usage of AP resource ([0106] By way of example, the report indicating failure to access a cell may indicate a failure {reads on AP failure report} that is due to load conditions in the network node serving the rejecting cell {load conditions reads on usage of AP resource}); ¶ [0136] ) includes at least one of throughput, a measurement type, a threshold for event triggered report (¶ [0136 ] a. Measurement control configuration: the RAN sends information to the UE that includes details like the target WLAN(s) to be measured, e.g. specific identities such as SSIDs/BSSIDs/HESSIDs or more general information like operating frequencies {operating frequencies of target WLAN(s) to be measured also reads on gathering information of usage of AP resource}, events/thresholds for triggering measurement reports), period for periodically reporting, a number of attempts to connect with the AP, and a timer of attempts to connect with the AP.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro and Pazhyannur  to implement the teachings of Teyeb.  One would have been motivated to do so in order to prevent service interruptions and unnecessary signaling of user equipment and networks when offloading between different cells such a 3GPP RAN and WLAN (Teyeb ¶ [0013]).

	Regarding claim 2, the combination of Fujishiro, Pazhyannur and Teyeb, specifically Fujishiro, teaches wherein the identity is an RB identity (¶ [0066]), a PDCP entity identity or any identity that can uniquely identify the RB or the PDCP entity.
	
	Regarding claim 3, the combination of Fujishiro, Pazhyannur and Teyeb, specifically Fujishiro, teaches transmitting the at least one PDCP PDU associated to the RB with the identity to the mobile device of a wireless communication system via the AP of a wireless local area network (WLAN) (¶ [0066] AP 300 transmits the IP packet to the UE . . .).

Regarding claim 20, Fujishiro does not teach transmitting an AP release to the AP, wherein the AP release includes a MAC address of the mobile device.
In analogous art, Pazhyannur teaches transmitting an AP release to the AP, wherein the AP release includes a MAC address of the mobile device (FIG. 7 step (3); ¶ [0045] At (3), the MeNB 604 may send a SeNB Release Request to the SeNB 606. The Release Request may release the SeNB 606from communicating with the UE 602 on behalf of the MeNB 604. In one embodiment, the SeNB Release Request may contain the Wi-Fi MAC address of the UE 602).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur  and Teyeb to implement the further teachings of Pazhyannur.  One would have been motivated to do so in order to implement LTE and WiFi dual connectivity that supports split bearer communications implemented at the PDCP layer of a MeNB, thereby efficiently utilizing network resources.  (Pazhyannur ¶ [0016])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro, in view of Pazhyannur, in view of Teyeb, and further in view of Blankenship et al. (US PG Pub 2015/0043435 A1, hereinafter “Blankenship”).
Regarding claim 4, the combination of Fujishiro and Pazhyannur does not teach removing the at least one PDCP PDU in a buffer of the network upon receiving a notification that indicates successful delivery of the at least one PDCP PDU from the AP.
In analogous art, Blankenship (cited in Applicant’s IDS filed on 11/20/2020) teaches removing the at least one PDCP PDU in a buffer of the network upon receiving a notification that indicates successful delivery of the at least one PDCP PDU from the AP (¶ [0169] when confirmation of successful delivery of the PDCP SDU is received using a PDCP status report sent from the small cell eNB, the macro eNB 910 may discard the PDCP SDU with the corresponding PDCP PDU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur and Teyeb to implement the teachings of Blankenship. One would have been motivated to do so in order to decrease backhaul traffic associated with acknowledging PDCP PDU transmissions between a macro cell and small cell in dual connectivity with a UE, thereby alleviating network congestion.  (Blankenship ¶¶ [0006] – [0007])

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro, in view of Pazhyannur, in view of Teyeb, and further in view of Chang et al. (US PG Pub 2017/0013668 A1, hereinafter “Chang”).		
Regarding claim 5, Fujishiro does not explicitly teach wherein determining the RB type for transmitting the RB to the mobile device comprises: determining the RB type for transmitting the RB to the mobile device according to the AP failure report received from the mobile device and at least one of an AP discovery report, mobile device location information, an AP measurement report, and assisting information received from the AP.
As set forth above for claim 1, Teyeb teaches determining the RB type for transmitting the RB to the mobile device according to the AP failure report received from the mobile device (see claim 1 above for claim mapping and motivation to combine).
The combination of Fujishiro, Pazhyannur and Teyeb does not teach determining the RB type for transmitting the RB to the mobile device according to at least one of an AP discovery report, mobile device location information, an AP measurement report, and assisting information received from the AP.
In analogous art, Chang (cited by Applicant in the IDS filed on 11/20/2020) teaches determining the RB type for transmitting the RB to the mobile device according to at least one of an AP discovery report, mobile device location information (¶ [0082] Under the scene of dual connectivity, the network side may determine whether to bear the service on an MCG bearer, an SCG bearer or a split bearer according to the network load, the service attribute, and the UE location), an AP measurement report, and assisting information received from the AP.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur and Teyeb to determine the RB type also taking into consideration mobile device location information as taught by Chang.  One would have been motivated to do so in order to implement seamless bearer conversion for a user equipment in dual connectivity to avoid data dropouts and service interruptions.  (Chang ¶¶ [0020] – [0021]).

	Regarding claim 17, Fujishiro does not explicitly teach transmitting a RB type change indication to indicate the RB type to the mobile device.
In analogous art, Chang teaches transmitting a RB type change indication to indicate a RB type to the mobile device (FIG. 4 step 401; ¶ [0090] the UE receives an indication message, sent by a base station, for changing a bearer type of a bearer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb and Chang to implement the further teachings of Chang.  One would have been motivated to do so in order to implement seamless bearer conversion for a user equipment in dual connectivity to avoid data dropouts and service interruptions.  (Chang ¶¶ [0020] – [0021]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro, in view of Pazhyannur, in view of Teyeb, in view of Chang, in view of Jung (US PG Pub 2017/0353914 A1, hereinafter “Jung”), in view of Pelletier et al. (US PG Pub 2014/0056243 A1, hereinafter “Pelletier”), and further in view of Etemad et al. (US PG Pub 2014/0286159, hereinafter “Etemad”).	
	Regarding claim 6, the combination of Fujishiro, Pazhyannur, Teyeb and Chang does not explicitly teach wherein the AP discovery report includes a SSID and a BSSID of the AP selected by the mobile device, a MAC address of the mobile device, a signal quality corresponding to the selected AP and a mobile device class, and the assisting information includes SSID, BSSID, load and throughput.
	In analogous art, Jung (cited by Applicant in the IDS filed on 11/20/2020) teaches wherein the AP discovery report includes at least a SSID and a BSSID of the AP selected by the mobile device (¶ [0063] FIG. 5 is a flowchart illustrating a process of acquiring access related information of an AP at step A of FIG. 4. Referring to FIG. 5, a terminal 515 that is connected to an AP 510 acquires and records related information (Service Set Identifier (SSID . . . BSSID. . .) of the AP 510 to which the terminal itself is connected . . .), a MAC address of the mobile device (¶ [0068] . . . the terminal 615 directly reports the access related information that includes the MAC address of the terminal 615 to the base station 605), and signal quality corresponding to a selected AP (¶ [0063] . . . [T]he terminal may perform a method in which the terminal reports information on a signal strength and an accessible AP (i.e., the terminal that belongs to the same or equivalent PLMN has an authority to access the corresponding AP) to the base station. . .).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb and Chang to implement the teachings of Jung.  One would have been motivated to do so in order for a base station to consider user preferences in selecting a method for communicating data to a mobile terminal, thereby increasing user satisfaction.  (Jung ¶ [0010]).
	The combination of Fujishiro, Pazhyannur, Teyeb, Chang, and Jung does not teach, a mobile device class, and the assisting information includes SSID, BSSID, load and throughput.
	In analogous art, Pelletier (cited by Applicant in the IDS filed on 11/20/2020) teaches a mobile device class (¶ [0104] A first RRC connection may be established between the WTRU and a MeNB . . . The WTRU may indicate whether it supports multi-schedule/multi-layer operation when indicating the WTRU operating class and/or when otherwise indicating WTRU capabilities).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb, Chang, and Jung to transmit the device class to the MeNB as taught by Pelletier.  One would have been motivated to do so in order to implement a system whereby a mobile device can exchange data with a network over two independently scheduled data paths such as a Macro eNodeB and a small cell eNodeB, thereby efficiently utilizing network resources.  (Pelletier ¶ [0004]).
	The combination of Fujishiro, Pazhyannur, Teyeb, Chang, Jung, and Pelletier does not teach the assisting information includes SSID, BSSID, load and throughput.
	In analogous art, Etemad (cited by Applicant in the IDS filed on 11/20/2020) teaches the assisting information includes SSID, BSSID, load and throughput (¶¶ [0026] – [0029]; Table 1:   Table 1 includes examples of AP information which may be requested, at a 3GPP eNB, from a WLAN management entity. . . The network identifier may be a combination of a service set identifier (SSID), a basic service set identifier (BSSID). . . The WLAN network information may include radio parameters, such as . . . a maximum data rate {reads on throughput}. . .  In addition, the AP preference level may indicate the WiFi AP radio and backhaul loading level. The backhaul loading level may also be known as a basic service set (BSS) load level that is defined in the IEEE 802.11 standard.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb, Chang, Jung and Pelletier to implement the teachings of Etemad.  One would have been motivated to do so in order to optimize traffic offloading between the 3GPP radio access network and a plurality of WiFi networks in high loading conditions.  (Etemad ¶¶ [0023]).

Claims 7-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro, in view of Pazhyannur, in view of Teyeb, in view of Chang, and further in view of Kanugovi et al. (US PG Pub 2016/0174107 A1, hereinafter “Kanugovi”).	
	Regarding claim 7, the combination of Fujishiro, Pazhyannur, Teyeb and Chang does not explicitly teach transmitting a private AP configuration to the mobile device of the wireless communication system.
	In analogous art, Kanugovi (cited in Applicant’s IDS filed on 11/20/2020) teaches transmitting a private AP configuration to the mobile device of the wireless communication system (FIG. 3 S318, S320, S324; ¶ [0069] The AP addition request message requests that the WiFi AP 120 add the WiFi MAC address of the UE 1 to the list of UEs allowed to access the special SSID associated with the aggregated LTE and WiFi links; [0074] – [0078] the eNB 1050 initiates reconfiguration of the RRC connections at the UE 1 by sending a RRC connection reconfiguration message (RRCConnectionReconfiguration) to the UE 1 at step S324. RRCConnectionReconfiguration includes the SSID {i.e., special SSID} of the WiFi AP 120, and instructs the UE 1 to reconfigure its RRC connections by connecting to the SSID of the WiFi AP 120 identified in the RRCConnectionReconfiguration) {interpreted as transmission of special SSID to UE to establish link with WiFi AP using special SSID reads on transmitting private AP configuration to a mobile device}). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb and Chang to implement the teachings of Kanugovi.  One would have been motivated to do so in order to integrate LTE and Wi-Fi radio accesses to ensure more predictable and controlled WiFi performance.  (Kanugovi ¶ [0003]).

Regarding claim 8, Fujishiro does not teach wherein the private AP configuration includes at least one of a private SSID, a central frequency and bandwidth for the mobile device, a security information for AP resource association, an IP address of the mobile device and a time pattern. 
In analogous art, Kanugovi, teaches wherein the private AP configuration includes a private SSID ([0069] special SSID associated with the aggregated LTE and WiFi links).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb, Chang and Kanugovi to implement the further teachings of Kanugovi.  One would have been motivated to do so in order to integrate LTE and Wi-Fi radio accesses to ensure more predictable and controlled WiFi performance.  (Kanugovi ¶ [0003]).

	Regarding claim 9, Fujishiro does not teach transmitting a AP resource request for a resource allocation, to the AP; and receiving the private AP configuration from the AP; wherein the step of transmitting the private AP configuration to the mobile device comprises transmitting the private AP configuration received from the AP, to the mobile device.
	In analogous art, Kanugovi, teaches transmitting a AP resource request for a resource allocation, to the AP (FIG. 3 S318 AP Addition Request; ¶ [0069]); and receiving the private AP configuration from the AP (FIG. 3 S320 AP Addition Response YES; ¶¶ [0070] - [0071] list of WiFi MAC IDs allowed to access a particular SSID given to eNB); wherein the step of transmitting the private AP configuration to the mobile device comprises transmitting the private AP configuration received from the AP, to the mobile device (FIG. 3 S324 RRC Connection Reconfiguration; ¶ [0074] The RRC connection reconfiguration message includes the SSID {i.e., special SSID} of the WiFi AP 120).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb, Chang and Kanugovi to implement the further teachings of Kanugovi.  One would have been motivated to do so in order to integrate LTE and Wi-Fi radio accesses to ensure more predictable and controlled WiFi performance.  (Kanugovi ¶ [0003]).

Regarding claim 10, Fujishiro does not teach wherein the AP resource request includes a RB index, QoS parameters, and/or a MAC address of the mobile device.
In analogous art, Kanugovi teaches wherein the AP resource request includes a RB index, QoS parameters, and/or a MAC address of the mobile device (¶ [0069] After receiving the WiFi MAC address for the UE 1, at step S318 the eNB 1050 sends an AP addition request message (AP Addition Request) to the WiFi AP 120 including the WiFi MAC address of the UE 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb, Chang and Kanugovi to implement the further teachings of Kanugovi.  One would have been motivated to do so in order to integrate LTE and Wi-Fi radio accesses to ensure more predictable and controlled WiFi performance.  (Kanugovi ¶ [0003]).

Regarding claim 11, Fujishiro does not teach wherein the transmitting step comprises:  transmitting the private AP configuration indicating the configuration for a RB type change, to the mobile device.
In analogous art, Chang teaches wherein the transmitting step comprises:  transmitting the private AP configuration indicating the configuration for a RB type change, to the mobile device (FIG. 4 step 401; ¶ [0090] the UE receives an indication message, sent by a base station, for changing a bearer type of a bearer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb, Chang and Kanugovi to implement the further teachings of Chang.  One would have been motivated to do so in order to implement seamless bearer conversion for a user equipment in dual connectivity to avoid data dropouts and service interruptions.  (Chang ¶¶ [0020] – [0021]).
		
	Regarding claim 13, the combination of Fujishiro, Pazhyannur, Teyeb and Chang does not explicitly teach transmitting an AP resource request for a resource allocation, to the AP; and receiving an AP resource reject from the AP.  
	In analogous art, Kanugovi teaches transmitting an AP resource request for a resource allocation, to the AP (FIG. 3 S318 AP Addition Request; ¶ [0069]); and receiving an AP resource reject from the AP (FIG. 3 S320 AP Addition Response NO; ¶ [0070]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb and Chang to implement the teachings of Kanugovi.  One would have been motivated to do so in order to integrate LTE and Wi-Fi radio accesses to ensure more predictable and controlled WiFi performance.  (Kanugovi ¶ [0003]).

Regarding claim 16, Fujishiro does not teach transmitting an AP resource release to the AP, wherein the AP resource release includes a RB index to be released; receiving an AP resource reallocation from the AP, wherein the AP resource reallocation includes a private AP configuration; and transmitting the private AP configuration together with the RB index to be released or a RB type change indication to indicate the RB type to the mobile device.
In analogous art, Chang teaches transmitting an AP resource release to the AP, wherein the AP resource release includes a RB index to be released (¶ [0154] the MeNB sends a request for releasing the associated SCG bearer or the split bearer to the SeNB {interpreted as request identifies the SCG bearer or split bearer to be released such that it includes the radio bearer (RB) index; absent a definition of RB index and using broadest reasonable interpretation, any information identifying the bearer to be released reads on RB index}); and transmitting the private AP configuration together with the RB index to be released or a RB type change indication to indicate the RB type to the mobile device (FIG. 4 step 401; ¶ [0090] the UE receives an indication message, sent by a base station, for changing a bearer type of a bearer). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb and Chang to implement the further teachings of Chang.  One would have been motivated to do so in order to implement seamless bearer conversion for a user equipment in dual connectivity to avoid data dropouts and service interruptions.  (Chang ¶¶ [0020] – [0021]).
	The combination of Fujishiro, Pazhyannur, Teyeb and Chang does not teach receiving an AP resource reallocation from the AP, wherein the AP resource reallocation includes a private AP configuration.
	In analogous art, Kanugovi teaches receiving an AP resource reallocation from the AP, wherein the AP resource reallocation includes a private AP configuration (¶ [0070] In response to receiving the AP addition request message, the WiFi AP 120 determines whether to allow the UE 1 to access the special SSID; ¶ [0073] If the WiFi AP 120 decides to allow the UE 1 access to the special SSID, then at step S322 the WiFi AP 120 associates the WiFi MAC address of the UE 1 with the special SSID, and sends the AP addition response message indicating ‘YES’ to the eNB 1050; [0074] In response to receiving the AP addition response message indicating YES, the eNB 1050 initiates reconfiguration of the RRC connections at the UE 1. . . In response to receiving the RRC connection reconfiguration message, at step S326 the UE 1establishes the WiFi link 122 with the WiFi AP 120 by exchanging authentication and association messages with the WiFi AP 120. In so doing, the UE 1 obtains a private/local IP address within the wireless local area network (WLAN) provided by the WiFi AP 120).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb and Chang to implement the teachings of Kanugovi.  One would have been motivated to do so in order to integrate LTE and Wi-Fi radio accesses to ensure more predictable and controlled WiFi performance.  (Kanugovi ¶ [0003]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro, in view of Pazhyannur, in view of Teyeb, in view of Chang, and further in view of Fujishiro et al. (US PG Pub 2017/0135151, hereinafter “Fujishiro ‘151”).	
Regarding claim 12, the combination of Fujishiro, Pazhyannur, Teyeb and Chang does not explicitly teach wherein the AP failure report includes a cause of AP failure and/or latest measurement results of an AP.
In analogous art, Fujishiro ‘151 (cited in Applicant’s IDS filed on 11/20/2020) teaches wherein the AP failure report includes a cause of AP failure and/or the latest measurement results of an AP (¶ [0333] . . . the UE 100 transmits to the eNB 200, a radio link failure report regarding the W-RLF (hereinafter, a “W-RLF report”). The W-RLF report may include information of at least any one of: a reason by which the W-RLF is determined to occur; and the most recent measurement result regarding the WLAN communication measured by the UE 100 . . .).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb and Chang to implement the teachings of Fujishiro ‘151.  One would have been motivated to do so in order to identify poor performance in WLAN and/or cellular communication links, thereby enabling the network to switch communications from the poor performing links.  (Fujishiro ‘151 ¶ [0052])

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro, in view of Pazhyannur, in view of Teyeb, in view of Chang, in view of Kanugovi, and further in view of  Wager et al. (US PG Pub 2017/0034866 A1, hereinafter “Wager”).
Regarding claim 14, Fujishiro does not teach transmitting an AP resource requirement to the AP; receiving an AP resource suggestion from the AP; transmitting an AP resource request for a resource allocation, to the AP; and receiving the private AP configuration from the AP.
In analogous art, Kanugovi teaches receiving the private AP configuration from the AP (¶ [0070] In response to receiving the AP addition request message, the WiFi AP 120 determines whether to allow the UE 1 to access the special SSID; ¶ [0073] If the WiFi AP 120 decides to allow the UE 1 access to the special SSID, then at step S322 the WiFi AP 120 associates the WiFi MAC address of the UE 1 with the special SSID, and sends the AP addition response message indicating ‘YES’ to the eNB 1050.)   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb, Chang and Kanugovi to implement the further teachings of Kanugovi.  One would have been motivated to do so in order to integrate LTE and Wi-Fi radio accesses to ensure more predictable and controlled WiFi performance.  (Kanugovi ¶ [0003]).
The combination of Fujishiro, Pazhyannur, Teyeb, Chang, and Kanugovi does not explicitly teach transmitting an AP resource requirement to the AP; receiving an AP resource suggestion from the AP; transmitting an AP resource request for a resource allocation, to the AP.
In analogous art, Wager (cited in Applicant’s IDS filed on 11/20/2020) teaches transmitting an AP resource requirement to the AP (¶ [0249] procedure for negotiating radio resource configuration of the connection between the UE and the SeNB; MeNB provides current radio resource configurations and capabilities of the UE for the SeNB over Xn {capabilities of UE interpreted as AP resource requirement}); receiving an AP resource suggestion from the AP (¶ [0249] The SeNB decides the radio resource configuration relevant for the SeNB {i.e., suggestion} and signals this to the MeNB over Xn); and transmitting an AP resource request for the resource allocation, to the AP (¶ [0249] The MeNB either accepts the radio resource configuration relevant for the SeNB . . . In case of resource modification, if the radio resource configuration is accepted by the MeNB, it replies ACK back to the SeNB; {interpreted as ACK back to SeNB functions as request for resource allocation because it confirms/accepts the resource allocation suggested by the SeNB}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb, Chang, and Kanugovi to implement the teachings of Wager.  One would have been motivated to do so in order to implement an efficient procedure by which the master eNB and a secondary eNB agree on UE radio resource configuration. (Wager ¶ [0008])

Regarding claim 15, Fujishiro does not teach wherein the AP resource requirement includes RB index, QoS parameters and/or MAC address of the mobile device, and the AP resource suggestion includes suggested QoS parameters supported by the AP.
In analogous art, Wager teaches wherein the AP resource requirement includes RB index, QoS parameters and/or MAC address of the mobile device, and the AP resource suggestion includes suggested QoS parameters supported by the AP (¶ [0123] The MeNB and the SeNB may, as described above, negotiate between themselves in order to the SeNB to select the SeNB radio resource configuration with respect to the UE. The negotiation may comprise taking into account the UE . . . QoS parameters associated with the services used by the UE, which both may affect the RAB, or SeNB radio resource configuration, between the SeNB and the UE {interpreted as resource negotiation (i.e., resource requirement transmitted to AP and resource suggestion received from AP take into account QoS parameters associated with services used by the UE}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb, Chang, Kanugovi, and Wager to implement the further teachings of Wager.  One would have been motivated to do so in order to implement an efficient procedure by which the master eNB and a secondary eNB agree on UE radio resource configuration. (Wager ¶ [0008])

Regarding claim 16, Fujishiro does not teach transmitting an AP resource requirement to the AP; receiving a AP resource suggestion from the AP; transmitting a AP resource request for a resource allocation, to the AP; and receiving the private AP configuration from the AP.
In analogous art, Kanugovi teaches receiving the private AP configuration from the AP (¶ [0070] In response to receiving the AP addition request message, the WiFi AP 120 determines whether to allow the UE 1 to access the special SSID; ¶ [0073] If the WiFi AP 120 decides to allow the UE 1 access to the special SSID, then at step S322 the WiFi AP 120 associates the WiFi MAC address of the UE 1 with the special SSID, and sends the AP addition response message indicating ‘YES’ to the eNB 1050.)   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb, Chang and Kanugovi to implement the further teachings of Kanugovi.  One would have been motivated to do so in order to integrate LTE and Wi-Fi radio accesses to ensure more predictable and controlled WiFi performance.  (Kanugovi ¶ [0003]).
The combination of Fujishiro, Pazhyannur, Teyeb, Chang, and Kanugovi does not explicitly teach transmitting a AP resource requirement to the AP; receiving a AP resource suggestion from the AP; transmitting a AP resource request for a resource allocation, to the AP; and receiving the private AP configuration from the AP.
In analogous art, Wager teaches transmitting a AP resource requirement to the AP (¶ [0249] procedure for negotiating radio resource configuration of the connection between the UE and the SeNB; MeNB provides current radio resource configurations and capabilities of the UE for the SeNB over Xn {capabilities of UE interpreted as AP resource requirement}); receiving a AP resource suggestion from the AP (¶ [0249] The SeNB decides the radio resource configuration relevant for the SeNB {i.e., suggestion} and signals this to the MeNB over Xn); and transmitting a AP resource request for the resource allocation, to the AP (¶ [0249] The MeNB either accepts the radio resource configuration relevant for the SeNB . . . In case of resource modification, if the radio resource configuration is accepted by the MeNB, it replies ACK back to the SeNB; {interpreted as ACK back to SeNB functions as request for resource allocation because it confirms/accepts the resource allocation suggested by the SeNB}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb, Chang, and Kanugovi to implement the teachings of Wager.  One would have been motivated to do so in order to implement an efficient procedure by which the master eNB and a secondary eNB agree on UE radio resource configuration. (Wager ¶ [0008])

Regarding claim 18, Fujishiro does not teach receiving an AP release from the AP wherein the AP release includes a MAC address of the mobile device. 
In analogous art, Chang teaches receiving an AP release from the AP (¶ 0155] when detecting an RLF at the UE configured with dual connectivity, the SeNB sends a request for releasing the associated SCG bearer or the split bearer to the MeNB). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb, Chang, Kanugovi and Wager to implement the further teachings of Chang.  One would have been motivated to do so in order to implement seamless bearer conversion for a user equipment in dual connectivity to avoid data dropouts and service interruptions.  (Chang ¶¶ [0020] – [0021]).
In analogous art, Pazhyannur teaches wherein the AP release includes a MAC address of the mobile device (¶ [0045] In one embodiment, the SeNB Release Request may contain the Wi-Fi MAC address of the UE 602).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb, Chang, Kanugovi and Wager to implement the further teachings of Pazhyannur. One would have been motivated to do so in order to implement LTE and WiFi dual connectivity that supports split bearer communications implemented at the PDCP layer of a MeNB, thereby efficiently utilizing network resources. (Pazhyannur ¶ [0016])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro, in view of Pazhyannur, in view of Teyeb, in view of Chang, in view of Kanugovi, in view of Wager, and further in view of Blankenship.	
Regarding claim 19, the combination of Fujishiro, Pazhyannur, Teyeb, Chang, Kanugovi and Wager does not explicitly teach receiving a PDCP status report; and determining whether to start a PDCP PDU retransmission according to the PDCP status report.  
In analogous art, Blankenship teaches receiving a PDCP status report (¶ [0215] For downlink data, the first small cell eNB may send back to the macro eNB a delivery status of the PDCP PDUs); and determining whether to start a PDCP PDU retransmission according to the PDCP status report (¶ [0215] Such status includes marking the PDCP PDUs that have been acknowledged by the UE with a ‘1’ and marking PDCP PDUs for which reception has not been acknowledged by the UE with a ‘0’. After receiving the delivery status report, the macro eNB . . . sends the undelivered PDCP PDUs to the second small cell eNB for retransmission in the downlink).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Pazhyannur, Teyeb, Chang, Kanugovi and Wager to implement the teachings of Blankenship. One would have been motivated to do so in order to decrease backhaul traffic associated with acknowledging PDCP PDU transmissions between a macro cell and small cell in dual connectivity with a UE, thereby alleviating network congestion.  (Blankenship ¶¶ [0006] – [0007]).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2015/0351079 A1 (Himayat et al.) – discloses In-band control signaling for integrated WLAN/3GPP RAT architectures; and 
US PG Pub 2017/0149546 (Zhang et al.) – discloses radio bearer processing method, user equipment and base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413